NOURSE, J. pro tem.*
Rita Robinson, defendant in an action pending in the respondent court entitled “Alpheries A. *548Robinson versus Rita Robinson, et al.” appeals from the interlocutory decree of partition and petitions this court for a writ of supersedeas.
An appeal having been perfected from an interlocutory decree of partition, all proceedings upon that decree are stayed under the provisions of section 949, Code of Civil Procedure, and there is therefore no reason for this court to stay proceedings. On the authority of Williams v. Wells Fargo Bank & U. Trust Co., 17 Cal.2d 104 [109 P.2d 649], the petition is denied and the order to show cause heretofore issued is discharged.
Vallée, Acting P. J., and Ford, J., concurred.

Assigned by Chairman of Judicial Council.